Judgment unanimously reversed and the complaint dismissed, on the facts and on the law, with costs. Fraud will not be presumed and he who alleges fraud must prove it by a fair preponderance of the credible evidence. There is neither proof of deliberate concealment of material facts with intent to defraud nor, as we view the record in light of some of the findings stated in the opinion, is there evidence of reckless disregard of the truth. Settle order on notice. Concur — Botein, P. J., Breitel, Valente, Stevens and Bastow, JJ.